DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel Fishman (Reg. No. 35,512) on 05/27/2021.

The following claims in the application shall be amended as follows:
 
1. (Currently Amended) A computer-implemented method for disaster recovery resource provisioning, the computer-implemented method comprising: 
grouping, by a computer, infrastructure resource objects into a plurality of resource pools based on resource characteristics of each respective infrastructure resource object; 
providing, by the computer, a set of resource capabilities used by the computer to represent a performance level of each resource pool in the plurality of resource pools; 
mapping, by the computer, a class of service to a first resource pool corresponding to a workload to be run on a primary workload production site spread across multiple environments 
assigning, by the computer, a second resource pool for operation of a secondary disaster recovery site while the primary workload production site has not failed, wherein the second resource pool is different than the first resource pool, wherein the computer does not perform a one-to-one mapping of resources from a primary workload production site to a secondary disaster recovery site, and wherein the second resource pool is selected to match service level agreement metrics corresponding to disaster recovery; and 
automatically provisioning, by the computer, responsive to detection of a failure of the primary workload processing site due to a natural or man-made disaster or disruption, resources from the class of service required in providing disaster recovery for the workload based on characteristics of the workload, cost, business needs, and the service level agreement metrics corresponding to the disaster recovery, wherein automatically provisioning resources further comprises instantiating additional resources for use by the secondary disaster recovery site.

8. (Canceled)

9. (Currently Amended) A computer system for disaster recovery resource provisioning, the computer system comprising: 
a bus system; 
a storage device connected to the bus system, wherein the storage device stores program instructions; and 

Sreekantaswamy et al. - 16/443,162provide a set of resource capabilities used by the computer system to represent a performance level of each resource pool in the plurality of resource pools; 
map a class of service to a first resource pool corresponding to a workload to be run on a primary workload production site spread across multiple environments considering primary workload production and disaster recovery resource requirements and based on the resource capabilities of each resource pool in the plurality of resource pools; 
assign a second resource pool for operation of a secondary disaster recovery site while the primary workload production site has not failed, wherein the second resource pool is different than the first resource pool, wherein the computer does not perform a one-to-one mapping of resources from a primary workload production site to a secondary disaster recovery site, and wherein the second resource pool is selected to match service level agreement metrics corresponding to disaster recovery; and 
automatically provision responsive to detection of a failure of the primary workload processing site due to a natural or man-made disaster or disruption, resources from the class of service required in providing disaster recovery for the workload based on characteristics of the workload, cost, business needs, and the service level agreement metrics corresponding to the disaster recovery, wherein automatically provisioning resources further comprises instantiating additional resources for use by the secondary disaster recovery site.


grouping, by the computer, infrastructure resource objects into a plurality of resource pools based on resource characteristics of each respective infrastructure resource object; 
providing, by the computer, a set of resource capabilities used by the computer to represent a performance level of each resource pool in the plurality of resource pools; 
mapping, by the computer, a class of service to a first resource pool corresponding to a workload to be run on a primary workload production site spread across multiple environments considering primary workload production and disaster recovery resource requirements and based on the resource capabilities of each resource pool in the plurality of resource pools; 
assigning, by the computer, a second resource pool for operation of a secondary disaster recovery site while the primary workload production site has not failed, wherein the second Page 6 of 15 Sreekantaswamy et al. - 16/443,162resource pool is different than the first resource pool, wherein the computer does not perform a one-to-one mapping of resources from a primary workload production site to a secondary disaster recovery site, and wherein the second resource pool is selected to match service level agreement metrics corresponding to disaster recovery; and 
automatically provisioning, by the computer, responsive to detection of a failure of the primary workload processing site due to a natural or man-made disaster or disruption, resources from the class of service required in providing disaster recovery for the workload based on characteristics of the workload, cost, business needs, and the service level agreement metrics 

20. (Canceled)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CHU JOY-DAVILA whose telephone number is (571)270-0692.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai T An can be reached on (571)-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/JORGE A CHU JOY-DAVILA/            Primary Examiner, Art Unit 2195